                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                    Case No. 14-cv-03657-SI
                                   8                    Plaintiff,                          ORDER RE: MLC'S OMNIBUS
                                                                                            ADMINISTRATIVE MOTION FOR
                                   9              v.                                        LEAVE TO FILE UNDER SEAL
                                                                                            PORTIONS OF MLC'S DAUBERT
                                  10     MICRON TECHNOLOGY, INC.,                           MOTION, EXHIBITS AND MOTION IN
                                                                                            LIMINE
                                  11                    Defendant.
                                                                                            Re: Dkt. Nos. 453-455
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On April 23, 2019, MLC filed an “omnibus administrative motion for leave to file under seal

                                  15   portions of MLC’s Daubert motion, Declaration of Fabio Marino and Exhibits to Daubert motion

                                  16   and Motion in Limine.” Dkt. Nos. 453-455.1 MLC seeks to file portions of its Daubert motion

                                  17   regarding Micron’s damages expert Paul Meyer under seal, portions of the Marino declaration under

                                  18   seal, and Exhibits 1-14 entirely under seal.

                                  19          The Court has reviewed the proposed under seal material and the declarations of Rebecca

                                  20   Horton and Michael Ellis in support of the administrative motion to seal. The administrative motion

                                  21   to seal is GRANTED IN PART and DENIED IN PART as follows:

                                  22
                                              1
                                  23              Although the title of the motion suggests that there is a separate motion in limine that is
                                       the subject of the administrative motion, it appears from the docket that there is not. In light of the
                                  24   numerous Daubert motions and motions in limine filed by both parties, which are usually
                                       accompanied by administrative motions to file under seal, the Court requests that the parties take
                                  25   care to frame the titles of their motions with accuracy so as to not cause confusion.
                                               Further, neither the chambers copy nor the electronically filed under seal version of the
                                  26   Marino Declaration contains highlighting of the proposed redactions. The Court evaluated the
                                       propriety of the proposed redactions by comparing the redacted version with the unredacted
                                  27   chambers copy. The Court once again reminds the parties to comply with Civil Local Rule 79-5
                                       with regard to the filing of administrative motions to file under seal, including the requirement that
                                  28   such motions be accompanied by chambers copies containing highlighting showing the proposed
                                       redactions. See Civ. L.R. 79-5(d)(1)(D).
                                   1         1. Exhibits 5 and 6 do not contain confidential information and therefore the motion to seal

                                   2             these documents is DENIED. MLC shall file these exhibits in the public record.

                                   3         2. MLC’s proposed redactions to the Daubert motion are overbroad. While specific

                                   4             information that Mr. Meyer relied upon to formulate his opinions may be confidential

                                   5             (such as details about the licenses, including the specific royalty rates), general

                                   6             descriptions of Mr. Meyer’s methodology that do not include confidential information

                                   7             should not be filed under seal. For example, the proposed redaction in the Introduction

                                   8             of the motion at lines 19-24 does not contain confidential information, and indeed repeats

                                   9             unredacted information contained in the same paragraph about Mr. Meyer’s use of

                                  10             “units” instead of revenue and MLC’s assertion that “the comparable licenses [were]

                                  11             negotiated on the basis of an established royalty rate applied to expected revenue over a

                                  12             period of time.” See Introduction at lines 8-9, 13. For the same reasons, the proposed
Northern District of California
 United States District Court




                                  13             redaction at page 10, lines 11-23 is improper, as those sentences simply describe Mr.

                                  14             Meyer’s methodology without disclosing any underlying confidential information.

                                  15             These are just a few examples. MLC is directed to refile a more narrowly tailored

                                  16             administrative motion requesting to file under seal portions of the Daubert motion that

                                  17             only contain confidential information. Accordingly, the motion to file portions of the

                                  18             Daubert motion is DENIED without prejudice to renewal.

                                  19         3. The Court GRANTS the remainder of the administrative motion, and thus the Marino

                                  20             declaration may be filed with the proposed redactions, and Exhibits 1-4 and 7-14 may be

                                  21             filed under seal.

                                  22

                                  23         IT IS SO ORDERED.

                                  24

                                  25   Dated: May 7, 2019                          ______________________________________
                                                                                     SUSAN ILLSTON
                                  26                                                 United States District Judge
                                  27

                                  28
                                                                                       2
